DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SCOTT D. DUNAVENT,
                              Appellant,

                                     v.

                     SHANNON LAVIDA DUNAVENT,
                             Appellee.

                               No. 4D21-2790

                           [December 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Renatha    Francis,     Judge;   L.T.    Case     No.
502019DR009555XXXXMB.

   Elaine L. Thompson, Brandon, and Ama N. Appiah of Law Office of Ama
N. Appiah, P.A., St. Petersburg, for appellant.

  Jonathan S. Root and Christopher A. Tiso of Jonathan S. Root, P.A.,
Boca Raton, for appellee.

PER CURIAM.

   Affirmed. See Esaw v. Esaw, 965 So. 2d 1261, 1264 (Fla. 2d DCA 2007)
(“The most salient impediment to meaningful review of the trial court’s
decision is not the absence of findings, but the absence of a transcript.”).

GROSS, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.